DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 28, 36, 37, 40-49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlito (US 2017/0024537 A1), hereinafter referred to as D1, in view of Burton (US 2017/0076057 A1), hereinafter referred to as D4.
Regarding claim 21, D1 discloses a mobile telemedicine unit, which comprises:
A router connected to a plurality of transceivers and configured to transmit or receive at least two or more wireless communications protocols via at least two or more antennas, wherein a first antenna is configured to communicate using cellular communications and a second antenna is configured to communicate using satellite communications (Referring to Figures 1 and 6, mobile telemedicine unit 10 comprises at a band covert antenna and a hi-gain antenna.  A 4G/LTE gateway modem is also included for cellular carriers, and includes a router for livestreaming a patients information via either cellular or satellite signals  See paragraphs 0028 and 0037.);
a controller connected to the transceiver and configured to (Referring to Figures 1 and 6, controller connected modem for connecting to 4G/LTE gateway.  See paragraph 0028.):
establish, via the router, a telemedicine session with the operations center (Referring to Figures 1 and 6, the mobile telemedicine session is formed between a client and command post.  See paragraphs 0034-0040.)
at least one or more medical measurement devices operably connected to the controller and configured to provide medical information of a patient during the telemedicine session (Referring to Figures 1 and 6, medical diagnosis devices 32 are selectively plugged into the ports 72.  See paragraph 0030.)
D1 does not disclose wherein the controller is configured to, via the router, dynamically switch between cellular communication and satellite communication upon detecting a transient network loss.
It is well-known in the prior art to switch from one communication network to a second communication network when the first communication network experiences a network degradation.  For example, D4 teaches dynamically adapting between cellular communication and satellite communication upon detecting a network degradation.  See paragraphs 0143-0153.  In addition, Applicant’s admitted prior art, Sampath et al. (US 2014/0077956 A1), further teaches such switching between communication networks due to degraded conditions is well-known in the art, for example see paragraph 0091.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the network protection of D4 in the system of D1, D2, and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to remotely monitor medical data and manage information transfer in 

Regarding claims 23 and 28, the primary reference further teaches wherein the telemedicine system is configured to encrypt communications of the telemedicine session/wherein the at least two or more wireless communications protocols are encrypted, and the encryption is HIPAA-compliant (Referring to Figures 1 and 6, the mobile telemedicine device comprising a program 56 also assists with HIPPA compliance providing security encryption/decryption generally indicated at 64, e.g., AES-256, or any other desired encryption software. The network 66 connection is maintainable even in the most rural areas, without dropped calls or redialing to connect.  See paragraphs 0028 and 0035.)
Regarding claims 25, 40, and 46, the primary reference further teaches wherein the telemedicine system operates in a vehicle in a rural, mountainous, extreme rural, urban, maritime or aviation environment in stationary or mobile mode/wherein the vehicle is selected from the group consisting of ambulance, helicopter, bus, train, car, boat, oil rig, and airplane/ mobile or stationary environment (Referring to Figure 1, mobile telemedicine unit located in an ambulance, operating in a multitude of different environments as claimed.  See paragraph 0020.)
Regarding claim 26, D1 does not disclose wherein the controller is further configured to dynamically switch between the at least two or more wireless communication protocols.
D4 teaches dynamically adapting between cellular communication and satellite communication upon detecting a network degradation.  See paragraphs 0143-0153.

Regarding claim 36, the primary reference further teaches at least one or more medical imaging modalities operably connected to the controller and configured to generate one or more medical images of the patient during the telemedicine session (Referring to Figure 5, camera for providing medical image to operations center via the transmitter.  See paragraph 0033.)
Regarding claim 37, the primary reference further teaches at least one or more multimedia equipment operably connected to the controller and configured to generate real-time audio and video information to the controller for use during the telemedicine session (Referring to Figure 5, camera and microphone for providing real-time audio and video medical information to operations center via the transmitter.  See paragraph 0033.)
Regarding claim 41, the primary reference further teaches wherein the at least one or more medical measurement devices further comprises a EEG device, an intracranial pressure measurement device, a blood pressure measurement device, a brain hemorrhage diagnostic device, a non-brain diagnostic device, a blood diagnostic test device, a bodily fluid diagnostic test device, or a combination thereof. (Referring to Figures 1 and 6, at least one medical diagnostic device, said at least one medical diagnostic device selected from the group consisting 
Regarding claim 42, the primary reference further teaches wherein the collected and transmitted audio, video or medical information is asynchronously or synchronously transmitted such that medical information can be accessed at a later date or for immediate processing is reviewed in real-time by at least one physician to diagnosis or treat the patient suffering from stroke, a traumatic brain injury, a neurological disorder, an organ system medical disorder, or a combination thereof (Referring to Figures 1 and 6, mobile telemedicine unit 10 comprises at a band covert antenna and a hi-gain antenna.  A 4G/LTE gateway modem is also included for cellular carriers, and includes a router for livestreaming a patients information with a physician for treatment of illness or disease via either cellular or satellite signals  See paragraphs 0028 and 0037.)
Regarding claim 43, the primary reference further teaches wherein the controller is configured to implement an enhanced transport layer that mitigates high-latency of packets across at least one satellite link and at least one cellular wireless link, and wherein the operations center is configured to provide real-time communication between at least one medical personnel in a vehicle with the telemedicine system, the at least one physician, and at least one medical personnel at a receiving hospital (Referring to Figures 1 and 6, providing a live stream of packets across satellite or cellular link that provides real-time communications between a medical personnel in the vehicle and a physician in a hospital.  The patient's information is streamed live over a cellular or satellite signal to a healthcare provider (i.e. physician, physician's assistant, nurse or the like) with the minimum of a HIPPA compliant AES128 bit encrypted transmission (enhanced transport layer).  See paragraph 0037.)
at least one teleconferencing solution, the at least one teleconferencing solution is connected to the telemedicine system at an application layer, and rides on top of fully redundant physical, network and transport layers with no single point of failure (Referring to Figures 1 and 6, providing a live stream of packets across satellite or cellular link that provides real-time communications between a medical personnel in the vehicle and a physician in a hospital.  The patient's information is streamed live over a cellular or satellite signal to a healthcare provider (i.e. physician, physician's assistant, nurse or the like) with the minimum of a HIPPA compliant AES128 bit encrypted transmission.  Providing either cellular or satellite communication, equivalent to no signal point of failure and with at least 99.99% availability.  See paragraph 0037.)
Regarding claim 45, the primary reference further teaches wherein the telemedicine session comprising one or more audiovisual modalities, wherein the one or more audiovisual modalities comprises video images, still images, image data, audio data or a combination thereof (Referring to Figure 5, camera and microphone for providing medical images and audio to operations center via the transmitter.  See paragraph 0033.)
Regarding claim 47, D1 does not disclose wherein the controller is configured to, via the router, dynamically switch between specific kinds of satellite communication based on a detected level or network strength.
D4 teaches dynamically adapting between cellular communication and satellite communication upon detecting a network degradation (equivalent to level or network strength).  See paragraphs 0143-0153.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the network protection of D4 in the system of D1, D2, and 

Regarding claim 48, the primary reference further teaches wherein the specific kinds of satellite communication comprise BGAN, VSAT, 4G cellular and 3G cellular (Referring to Figures 1 and 6, cellular and satellite communications.  See paragraphs 0028 and 0037.)
Regarding claim 49, D1 does not disclose wherein the controller is configured to, via the router, dynamically switch between cellular communication, WIFI communication and satellite communication.
D4 teaches dynamically adapting between cellular communication and satellite communication upon detecting a network degradation.  See paragraphs 0143-0153.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the network protection of D4 in the system of D1, D2, and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to remotely monitor medical data and manage information transfer in such a manner that traditional mobile computing communication constraints or signal and call dropouts are mitigated to prevent adverse health outcomes at all times, as taught by D4.  See paragraphs 0002-0004.
wherein the at least two or more antennas comprise an antenna configured to receive GPS (Referring to Figure 1, a modem provides GPS real-time tracking and mapping when desired.  See paragraphs 0020 and 0028.)

Claims 22, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Morton et al. (US 2014/0289381 A1), hereinafter referred to as D3.
	Regarding claims 22, 31, and 38, D1 does not disclose provide an interface to the router for adjusting parameters related to when dynamically switching communications occurs/wherein the controller is configured to adjust data send rate of the telemedicine session to reduce packet loss and reduce the resending of packets/wherein the telemedicine system is configured to communicate using a protocol that provides capabilities for at least one of rate-limit or traffic prioritization.
D3 teaches the communication link 202 communicates data packets using a proprietary protocol called transport morphing Protocol.TM. or TMP.TM. (acknowledgement-based user datagram protocol) (equivalent to a protocol that provides capabilities for at least one of rate-limit).  See paragraph 0061.  In addition, forward error correction is utilized to compensate for lossy connections (mask one or more transient network degradations to increase resiliency).  The FEC mechanisms can be adaptive to current QoS metrics. For example, a data packets may be encoded with a 1-bit/byte error correction code during times of high QoS, and dynamically changed to a 3-bit/byte or 4-bit/byte error correction (or higher) encoding when QoS degrades. So long as front-end 201 and back-end 203 share a common semantic for handling the FEC processes.  In addition, the maximum data rate can be adjusted (interface to the router for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the Transport Morphing Protocol of D3 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve wireless quality of service and provided greater communication security for sensitive communications, as taught by D3 (See paragraphs 0008-0017 and 0019-0021.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Choi et al. (US 2013/0295841 A1), hereinafter referred to as D5
Regarding claim 24, D1 does not disclose a VSAT terminal configured to transmit data over a Ku or Ka band antenna and a Broadband active or BGAN terminal second modem configured to transmit data over an L-Band antenna.
D1 teaches the mobile telemedicine device comprising a router, a cellular modem, and a satellite modem.  See paragraphs 0028 and 0037.  D1 does not explicitly disclose two different kinds of satellite modems.  D5 teaches a hub router (111) that connects to the three modulators (MOD1, MOD2, MOD3) (three modems) via paths 114 using an intermediate frequency such as 70 MHz, 140 MHz, or L-Band (900-1600 GHz) frequency.  Modulator output spectrums are at the appropriate radio frequency spectrum, namely C-, Ku-, and Ka-Band, that are subsequently fed, amplified (116) and then radiated over the uplink antennas (117, 118, and 119) for each of the spectrums.  Internet Server (113) simultaneously transmits via the modulator (115) the Internet traffic on to each of the antennas with different throughput as set by the hub router 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the multiple modulators of D5, including the well-known VSAT, in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide secure mobile communication with satellite communication backup that ensures uninterrupted service for highly sensitive communications.

Claims 27, 30, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Chew et al. (US 2003/0231238 A1), hereinafter referred to as D9.
Regarding claims 27 and 30, D1 does not disclose wherein the at least two or more antennas comprise an omnidirectional antenna configured to establish satellite communications with a low earth orbit satellite or a geostationary satellite/wherein the at least two or more antennas include an omnidirectional antenna configured to communicate using cellular communications.
D9 teaches a mobile videoconferencing system for satellite communications, which utilizes two diversity high-gain omni-directional antennas to establish satellite communications.  See paragraph 0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the omnidirectional antenna of D9 in the system of D1 and 
Regarding claim 50, D1 does not disclose wherein the omnidirectional antenna is a phased-array antenna.
D9 teaches an electronically steerable antenna (e.g., antenna phased array) may be used for either a stationary or moving mobile unit 108, 196.  See paragraph 0052.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the omnidirectional antenna of D9 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide secure mobile communication with satellite communication backup that ensures uninterrupted service for highly sensitive communications utilizing a compact design that reduces device size to improve portability via an omni-directional antenna.
Regarding claim 51, D1 does not disclose wherein the omnidirectional antenna is an omnidirectional MIMO antenna.
D9 teaches a mobile videoconferencing system for satellite communications, which utilizes two diversity high-gain omni-directional antennas to establish satellite communications.  See paragraph 0038.  It is well-known in the art to utilize MIMO to improve radio performance.  See Larola et al. (US 2009/0224983 A1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the omnidirectional antenna of D9 utilizing the well-known MIMO protocol in the system of D1 and D4.  One of ordinary skill in the art before the effective .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Laroia et al. (US 2009/0224983 A1), hereinafter referred to as D2.
Regarding claim 29, D1 does not disclose wherein the at least two or more antennas are further configured to conduct cellular communications and are mounted in a vertical alignment and horizontal alignment, respectively.
D2 teaches a method and apparatus for supporting communications using horizontal and vertical polarization and dipole antennas.  Referring to Figure 3, communications system 100 in accordance with an exemplary embodiment. Exemplary communications system 100 includes a base station 102 and a plurality of wireless terminals (WT 1 104, . . . , WT N 106). Base station 102 includes a vertical polarization antenna 108 and a horizontal polarization antenna 110. Antenna pair 108, 110 may, and sometimes does, correspond to a sector of the base station. WT 1 104 includes a first horizontal polarization antenna 114, a second horizontal polarization antenna 118 and a vertical polarization antenna 116. Similarly, WT N 106 includes a first horizontal polarization antenna 120, a second horizontal polarization antenna 124 and a vertical polarization antenna 122. The horizontal polarization antennas for an individual wireless terminal, e.g., antenna pair 114, 118 corresponding to WT 1 104 are, e.g., electrical dipole antennas which are positioned such that the polarization direction patterns associated with the two antennas are different from each other by 90 degrees. In some embodiments, the horizontal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the horizontal and vertical dipole antenna elements of D2 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve communication to multiple cellular networks, such as LTE, that employ MIMO transmission modes; thereby, complying with well-known standards.

s 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Brown, JR. et al. (US 2014/0160432 A1), hereinafter referred to as D7.
Regarding claims 32-34, D1 doe does not disclose wherein the at least one or more medical measurement devices comprise a raman spectroscope configured to perform a molecular analysis on a sample from the patient, wherein the sample comprises serum, plasma, blood, one or more blood cells, cerebrospinal fluid, urine, one or more cells, one or more tissues, or a combination thereof, wherein the controller is configured to diagnose, based on the molecular analysis, the patient from at least one medical condition/wherein the sample comprises serum, plasma, blood, one or more blood cells, cerebrospinal fluid, urine, one or more cells, one or more tissues, or a combination thereof.
D7 teaches the combination of interrogation signal source that includes a tunable laser source 502c and response signal sensor that includes a Raman spectroscope 506c based on a CCD camera may be suited for detecting, e.g. hormones 526c such as epinephrine 526c1, norepinephrine 526c2, or hydrocortisone 526c3, in aqueous humor 504c1, or blood vessels 504c2 in conjunctiva or retina.  See paragraph 0123.  Heart rates are determined by eye interrogation with ultrasound waves and transmitted to a computer for storage and comparison to average values for the computer user.  Abnormal heart rate is reported to the computer user.  Moreover, ocular pulsation data may be used to identify other diseases.  For example, ocular pulse distortions may indicate: carotid stenosis, potential stroke and glaucoma.  The eye interrogation system may alert the computer user when ocular pulsation data indicate potential diseases exist.  See paragraph 0137.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the interrogation utilizing the raman spectroscopy of D7 in .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in view of D2 in further view of Diaz et al. (US 2017/0179596 A1), hereinafter referred to as D6.
Regarding claim 35, D1 does not disclose wherein the at least two or more antennas are configured to conduct cellular communications are enclosed in a single radome.
 D6 teaches antenna for dual polarizations application is formed by an array of phasing cells, where each cell contains two orthogonal or quasi-orthogonal sets of parallel conductive dipoles printed on two levels of a multilayered grounded substrate.  The dipoles for each polarization are coupled in both horizontal and vertical directions, providing a large broadband operation and low cross-polarization with only two levels of metallizations.  The antenna is designed by adjusting the lengths of the dipoles to produce the phase-shift required to collimate or shape the radiated beam in dual-polarization when illuminated by a feed, either in broadband or dual-frequency operation.  See Abstract and paragraphs 0080-0083.  The number of dielectric layers present in the reflectarray may increase if a radome is required for structural or environmental concerns or for technological reasons in the manufacturing process.  See paragraphs 0090 and 0099 and Figures 6 and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the vertical dipole antenna elements of D6 in the system of D1, D4, and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide dual polarization for broadband and dual-.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in further view of Halmann (US 2012/0179037 A1), hereinafter referred to as D8.
Regarding claim 39, D1 doe does not disclose a 2D and 3D carotid Doppler and transcranial Doppler that are connected to the telemedicine system.
D8 teaches wireless ultrasound imaging for wireless communication comprising 2D images, 3D images, B-mode, Doppler, echocardiographic images, Focused Assessment with Sonography for Trauma (FAST) images, gastroenterologic images, gynecologic images, carotid ultrasonographic images, obstetrical ultrasound images, transcranial ultrasound images, musculoskeletal images, arterial sonographic images, thrombosonographic images, venosonographic images, and the like.  See paragraph 0048.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the ultrasound imaging of D8 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to include additional medical equipment that would assist emergency personal in diagnosing life-threatening conditions, such as heart related illness.

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
.

Conclusion

Chuprun et al. (US 2003/0203717 A1) - a plurality of data utilization devices may access the high speed data via wireless links to the WAU.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 27 August 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462